Citation Nr: 0109899	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic lumbar 
strain.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for polycystic kidney 
disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty from March 1969 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that there was no new and material evidence to 
reopen the claims for service connection for chronic lumbar 
strain and polycystic kidney disease.  Service connection was 
also denied for polycystic kidney disease secondary to low 
back pain.  

In August 2000, a videoconference hearing was held between 
the RO and the Board.  The undersigned accepted sworn 
testimony from the veteran and was designated by the Chairman 
to conduct that hearing.  38 U.S.C.A. § 7107(c) (West Supp. 
2000).  During that hearing, the veteran withdrew his claim 
of entitlement to service connection for polycystic kidney 
disease secondary to low back pain.  Therefore, that issue is 
not reflected on the title page.  

The veteran claims that he has chronic lumbar strain and 
polycystic kidney disease based on inservice incurrence.  The 
veteran has indicated that there are several pieces of 
medical evidence that he believes should be available and 
would be sufficient to reopen his claim.  

The veteran stated that he had back problems in service and 
was treated directly after discharge in 1972 and/or 1974, for 
his back complaints.  This treatment occurred at the VA 
Hospital Center (VAMC), Durham, North Carolina.  VA has a 
duty to assist the veteran in obtaining relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)(3)).  The RO 
should make every effort to obtain the veteran's VA medical 
records that have not been forwarded to the RO.  

Additionally, the veteran stated at his videoconference 
hearing in August 2000, that his physician at the VAMC, 
Durham, North Carolina told him that heavy lifting in service 
caused his kidney problems.  VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete an application for VA benefits.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Since the veteran 
claims that he has kidney disease due to heavy lifting in 
service, the RO should provide the veteran an opportunity to 
obtain a statement from his physician to this effect.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  VA should 
examine the veteran and give an opinion as to whether the 
veteran's back or kidney disease was a result of service.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Contact National Personnel Records 
Center (NPRC), or any other appropriate 
records custodian to obtain the veteran's 
VAMC, Durham, North Carolina medical and 
clinical records, from 1971 to 1979.  
Associate all responses with the claims 
file.

2.  The veteran should be given an 
opportunity to obtain and submit a 
statement from his VA physician, or any 
other medical professional, indicating 
that his polycystic kidney disease was 
incurred in  service.  

3.  Schedule the veteran for a VA orthopedic 
examination to determine the etiology of his 
claimed chronic low back strain.  The claims 
folder, including a copy of this remand, is 
to be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically address the etiology of any 
current low back disability, indicating 
whether it is at least as likely as not that 
the veteran incurred a chronic low back 
strain in service or that a preexisting low 
back strain was aggravated by service.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached.  

4.  Schedule the veteran for a VA nephrology 
examination to determine the etiology of his 
claimed kidney disease.  The claims folder, 
including a copy of this remand, is to be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
specifically address the etiology of any and 
all kidney disease, indicating whether it is 
at least as likely as not that the veteran 
incurred the claimed kidney disease as a 
result of service.  The examiner must provide 
a comprehensive report including complete 
rationales for all opinions and conclusions 
reached.  

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

6.  Adjudicate the issues of whether new 
and material evidence has been submitted 
to reopen the claims of service 
connection for chronic low back strain 
and/or kidney disease.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and then be 
afforded a reasonable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. JIVENS-McRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




